Citation Nr: 0525794	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-30 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected spondylolithesis at L5-S1.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from March 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the RO, which denied 
an evaluation in excess of 40 percent for the veteran's 
service-connected spondylolithsesis at L5-S1.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
veterans law judge via video teleconference in June 2005.  
Although he was notified of the time and date of the hearing 
by mail sent to his last known address, he failed to appear 
for that hearing and neither furnished an explanation for his 
failure to report nor requested a postponement or another 
hearing.  

Pursuant to 38 C.F.R. § 20.704(d) (2004), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

During the course of this appeal the law and regulations 
pertinent to the rating of disabilities of the back were 
amended.  The veteran has not yet been apprised of the 
changes.  

The RO must inform the veteran of these new regulations to 
include the latest version of the regulations pertaining g to 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2004) (effective from September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004) 
(effective September 26, 2003).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue a supplemental 
statement of the case containing the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 and Diagnostic 
Code 5243 (2004).  The veteran and his 
representative should be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


